                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 WILLIAM WILLIAMS, R-12713,                          )
                                                     )
                Plaintiff,                           )
                                                     )
 vs.                                                 )
                                                     ) &DVH1RíFY–01675íNJR
 SCOTT PRINCE,                                       )
 JACQUELINE LASHBROOK,                               )
 and JOHN BALDWIN,                                   )
                                                     )
                Defendants.                          )

                             MEMORANDUM AND ORDER

ROSENSTENGEL, District Judge:

       Plaintiff William Williams, an inmate of the Illinois Department of Corrections, brings this

action pursuant to 42 U.S.C. § 1983 for deprivations of his constitutional rights at

Menard Correctional Center (“Menard”). (Doc. 1). In the Complaint, Plaintiff claims that he was

sexually harassed and assaulted by his work supervisor in violation of his Eighth Amendment

rights. (Doc. 1, pp. 10, 14). In connection with this claim, he names Scott Prince (work supervisor),

Jacqueline Lashbrook (warden), and John Baldwin (Illinois Department of Corrections Director)

as defendants. Id. Plaintiff seeks money damages and injunctive relief. (Doc. 1, p. 17).

       This case is now before the Court for preliminary review of the Complaint pursuant to

28 U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner complaints to

filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a complaint that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for

money damages from a defendant who by law is immune from such relief must be dismissed.

28 U.S.C. § 1915A(b). At this juncture, the factual allegations of the pro se complaint are to be

liberally construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).


                                                 1
                                              The Complaint

        Plaintiff alleges that he was harassed and assaulted by his work supervisor at Menard.

(Doc. 1, pp. 5-14). For two years, Supervisor Prince made sexual advances toward him that

included grabbing Plaintiff’s buttocks and showing Plaintiff his penis. Id. On November 29, 2017,

Supervisor Prince shoved a finger into Plaintiff’s rectum, saying, “[T]hat’s how my girls like it.”

(Doc. 1, p. 14). Afterward, Plaintiff noticed blood in his underwear. Id. He filed a grievance the

same day, and Warden Lashbrook authorized an emergency investigation into the matter on

December 11, 2017. 1 Id. Plaintiff was interviewed by an internal affairs officer, 2 a nurse, and a

mental health provider. Id. When he reported panic attacks, mental distress, and sleeplessness,

Plaintiff was given psychotropic medication. Id. However, investigators concluded that his

allegations were unsubstantiated. (Doc. 1, pp. 7-8).

                                                 Discussion

        In accordance with the objectives of Federal Rules of Civil Procedure 8(e) and 10(b), the

Court deems it appropriate to organize the claims in Plaintiff’s pro se Complaint, as follows:

        Count 1:         Eighth Amendment claim against Supervisor Prince for sexually
                         harassing and/or assaulting Plaintiff at Menard.

        Count 2:         Eighth Amendment claim against Warden Lashbrook and Director
                         Baldwin for failing to protect Plaintiff from the sexual harassment
                         and/or assault by Supervisor Prince.




1
  Plaintiff also reported the incident to Larry Hale, who was not present during the assault and was not
named as a defendant. (Doc. 1, pp. 10, 14). When parties are not listed in the caption, this Court will not
treat them as defendants. FED. R. CIV. P. 10(a); Myles v. United States, 416 F.3d 551, 551-52 (7th Cir. 2005)
(holding that to be properly considered a party, a defendant must be “specif[ied] in the caption”). Any
claims against Hale should be considered dismissed without prejudice.
2
  Plaintiff identifies the internal affairs officer as “Mrs. Masterson,” but he does not name this individual as
a defendant in the Complaint or bring any claims against her. (Doc. 1, p. 10).


                                                       2
Any claim not identified above but encompassed by the allegations shall be considered

dismissed without prejudice for failure to satisfy the Twombly pleading standard.

       The Eighth Amendment bars prison officials from “unnecessarily and wantonly inflicting

pain on inmates.” Rivera v. Drake, 497 F. App’x 635, *2 (7th Cir. 2012) (citing Hope v. Pelzer,

536 U.S. 730, 737 (2002); Whitman v. Nesic, 368 F.3d 931, 934 (7th Cir. 2004)). The pain can be

physical or psychological, such as when a strip search is conducted in a manner that is intended to

humiliate an inmate. Mays v. Trancoso, 412 F. App’x 899, *3 (7th Cir. 2011) (citing Mays v.

Springborn, 575 F.3d 643, 649 (7th Cir. 2009); see Whitman, 368 F.3d at 934; Calhoun v. DeTella,

319 F.3d 936, 939 (7th Cir. 2003)). Although Prince’s conduct did not coincide with a strip search,

his actions were nevertheless humiliating, maliciously motivated, and unrelated to institutional

security. Id. As a result, Count 1 shall receive further review against this defendant.

       The same cannot be said of Count 2 against Warden Lashbrook and Director Baldwin.

Plaintiff cannot pursue relief against these defendants based entirely on their supervisory roles. A

failure-to-protect claim against an individual defendant arises when the defendant is aware of a

specific, impending, and substantial threat to the plaintiff and acts with deliberate indifference to

his safety—often by failing to take any action. Farmer v. Brennan, 511 U.S. 825 (1994); Pinkston

v. Madry, 440 F.3d 879, 889 (7th Cir. 2006); Sanville v. McCaughtry, 266 F.3d 724, 733-34

(7th Cir. 2001). The allegations do not suggest that Lashbrook or Baldwin knew that Prince posed

any risk of harm to Plaintiff before the incident on November 29, 2017, or that they failed to

prevent further harm to Plaintiff after learning of it. Accordingly, Count 2 shall be dismissed

without prejudice against Lashbrook and Baldwin.




                                                  3
                                              Pending Motion

        Plaintiff’s Motion for Recruitment of Counsel (Doc. 3) is DENIED without prejudice.

There is no constitutional or statutory right to counsel in federal civil cases. Romanelli v. Suliene,

615 F.3d 847, 851 (7th Cir. 2010). A district court faced with a request for counsel must ask two

questions: (1) has the indigent plaintiff made a reasonable attempt to obtain counsel or been

effectively precluded from doing so; and if so, (2) given the difficulty of the case, does the plaintiff

appear competent to litigate it himself? Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007). Plaintiff

produced copies of letters he sent to counsel seeking representation. Unfortunately, however, he

included no responses from the attorneys. Further, Plaintiff has demonstrated the ability to

represent himself in this straightforward case involving a single issue and a single defendant. His

pleadings are organized and coherent. Other than his limited education, Plaintiff cites no other

language, mental health, or medical barriers to pro se litigation. Plaintiff may renew his motion

for counsel at any time it becomes necessary to do so as the case progresses.

                                                 Disposition

        IT IS HEREBY ORDERED that COUNT 1 survives screening and is subject to further

review against Defendant SCOTT PRINCE. However, COUNT 2 is DISMISSED without

prejudice against Defendants JACQUELINE LASHBROOK and JOHN BALDWIN for failure

to state a claim upon which relief may be granted.

        IT IS ORDERED that Defendant JACQUELINE LASHBROOK (official capacity

only) shall remain named as a defendant based on the request for injunctive relief. 3




3
  The Court interprets Plaintiff’s request for injunctive relief as a request for relief at the close of the case.
If he seeks more immediate relief, Plaintiff should file a separate motion for a temporary restraining order
and/or preliminary injunction under Rule 65(a) and/or (b) of the Federal Rules of Civil Procedure. He may
do so at any time during the pending action.


                                                        4
       IT IS FURTHER ORDERED that as to COUNT 1, the Clerk of Court shall prepare for

Defendants SCOTT PRINCE and JACQUELINE LASHBROOK (official capacity only):

(1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6

(Waiver of Service of Summons). The Clerk is DIRECTED to mail these forms, a copy of the

Complaint, and this Memorandum and Order to each Defendant’s place of employment as

identified by Plaintiff. If a Defendant fails to sign and return the Waiver of Service of Summons

(Form 6) to the Clerk within 30 days from the date the forms were sent, the Clerk shall take

appropriate steps to effect formal service on that Defendant, and the Court will require that

Defendant to pay the full costs of formal service, to the extent authorized by the Federal Rules of

Civil Procedure.

       With respect to a Defendant who no longer can be found at the work address provided by

Plaintiff, the employer shall furnish the Clerk with the Defendant’s current work address, or, if not

known, the Defendant’s last-known address. This information shall be used only for sending the

forms as directed above or for formally effecting service. Any documentation of the address shall

be retained only by the Clerk. Address information shall not be maintained in the court file or

disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

       Pursuant to Local Rule 72.1(a)(2), this action is REFERRED to United States Magistrate

Judge Donald G. Wilkerson for further pre-trial proceedings. Further, this entire matter shall be

REFERRED to United States Magistrate Judge Wilkerson for disposition, pursuant to Local Rule

72.2(b)(3) and 28 U.S.C. § 636(c), if all parties consent to such a referral.

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs




                                                 5
under § 1915, Plaintiff will be required to pay the full amount of the costs, regardless of the fact

that his application to proceed in forma pauperis was granted. See 28 U.S.C. § 1915(f)(2)(A).

       Plaintiff is ADVISED that at the time application was made for leave to proceed without

being required to prepay fees and costs or give security for the same, the applicant and his or her

attorney were deemed to have entered into a stipulation that the recovery, if any, secured in the

action shall be paid to the Clerk of the Court, who shall pay therefrom all unpaid costs taxed against

plaintiff and remit the balance to plaintiff. Local Rule 3.1(c)(1).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: October 2, 2018


                                                       ___________________________
                                                       NANCY J. ROSENSTENGEL
                                                       United States District Judge




                                                  6
